  Case 18-02005        Doc 28     Filed 01/15/19 Entered 01/15/19 11:55:15          Desc Main
                                    Document     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MAINE


In re:
                                                 Chapter 13
Charles Pappas,                                  Case No. 18-20179

                           Debtor


Donna Parris,

                           Plaintiff
  v.                                             Adv. Proc. No. 18-2005

Charles Pappas,

                           Defendant



    ORDER GRANTING DEFENDANT’S MOTION TO EXTEND TIME AND SETTING
                   DEADLINE FOR PLAINTIFF’S REPLY


         Defendant’s Motion to Extend Time [Dkt. No. 24] is granted on the terms set forth in this

order. Defendant must file a supplement to his response to plaintiff’s motion for summary

judgment, if any, on or before February 12, 2019. Plaintiff must file a reply to defendant’s

supplemental response, if any, on or before February 19, 2019. After that date, the Court will

determine whether to set the motion for summary judgment for further hearing, or to rule on the

motion without additional argument.



Dated: January 15, 2019
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine
